                                             Case 5:21-cv-03277 Document 1 Filed 05/03/21 Page 1 of 8




                                   The Cardoza Law Corporation
                               1
                                   Michael F. Cardoza, Esq. (SBN: 194065)
                               2   Mike.Cardoza@cardozalawcorp.com
                                   Lauren B. Veggian, Esq. (SBN: 309929)
                               3
                                   Lauren.Veggian@cardozalawcorp.com
                               4   548 Market St. #80594
                                   San Francisco, CA 94104
                               5
                                   Telephone: (415) 488-8041
                               6   Facsimile: (415) 651-9700
                                   Attorneys for Plaintiff,
                               7
                                   Silverio Almanza
                               8
                               9                      UNITED STATES DISTRICT COURT
                                                                FOR THE
                              10                    NORTHERN DISTRICT OF CALIFORNIA
                              11
THE CARDOZA LAW CORPORATION




                                   SILVERIO ALMANZA,                        Case No.: 5:21-cv-03277
    SAN FRANCISCO, CA 94104




                              12                 Plaintiff,                   COMPLAINT FOR DAMAGES
     548 MARKET ST. #80594




                              13                         v.                   1.) FAIR DEBT COLLECTION
                              14                                                  PRACTICES ACT, 15 U.S.C. §
                                   AFNI, INC.,                                    1692 ET SEQ.
                              15                                              2.) ROSENTHAL FAIR DEBT
                                                                                  COLLECTION PRACTICES
                              16                 Defendant.                       ACT, CALIFORNIA CIVIL
                                                                                  CODE § 1788 ET SEQ.
                              17                                               DEMAND FOR JURY TRIAL
                              18 ///
                              19
                                 ///
                              20
                                 ///
                              21
                              22 ///
                              23
                              24
                              25
                              26
                              27
                              28
                                   COMPLAINT FOR DAMAGES
                                              Case 5:21-cv-03277 Document 1 Filed 05/03/21 Page 2 of 8




                               1                                         INTRODUCTION
                               2 1.    This is a case about a collection company who attempted to collect an amount
                               3       after the consumer disputed the debt in writing, refused to pay it in writing, and
                               4       requested in writing that the collection company cease all communications.
                               5 2.    SILVERIO ALMANZA (“Plaintiff”), by Plaintiff’s attorney, brings this action
                               6       for actual damages, statutory damages, punitive damages, injunctive relief,
                               7       restitution, attorneys fees, and costs, against AFNI, INC. for violations of the
                               8       Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter
                               9       “FDCPA”), and the Rosenthal Fair Debt Collection Practices Act, California Civil
                              10       Code § 1788 et seq. (hereinafter “RFDCPA”), both of which prohibit debt
                              11       collectors from engaging in abusive, deceptive and unfair practices.
THE CARDOZA LAW CORPORATION




                              12 3.    Plaintiff makes these allegations on information and belief, with the exception
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              13       of those allegations that pertain to the Plaintiff, or to the Plaintiff’s counsel,
                              14       which Plaintiff alleges on personal knowledge.
                              15 4.    While many violations are described below with specificity, this Complaint
                              16       alleges violations of the statutes cited in their entirety.
                              17 5.    All violations by Defendant were knowing, willful, and intentional, and
                              18       Defendant did not maintain procedures reasonably adapted to avoid any such
                              19       violations.
                              20 6.    Unless otherwise indicated, the use of a Defendant’s name in this Complaint
                              21       includes all agents, principles, managing agents, employees, officers, members,
                              22       directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
                              23       representatives, and insurers of that Defendant named.
                              24                                JURISDICTION AND VENUE

                              25 7.    Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states

                              26       that such actions may be brought and heard before “any appropriate United States

                              27       district court without regard to the amount in controversy,” 28 U.S.C. § 1331,

                              28       which grants this court original jurisdiction of all civil actions arising under the
                                   COMPLAINT FOR DAMAGES                                                      PAGE 2 OF 8
                                             Case 5:21-cv-03277 Document 1 Filed 05/03/21 Page 3 of 8




                               1       laws of the United States, and pursuant to 28 U.S.C. § 1367 for pendent state law
                               2       claims.
                               3 8.    This action arises out of Defendant’s violations Fair Debt Collection Practices
                               4       Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), and the Rosenthal Fair Debt
                               5       Collection Practices Act, California Civil Code § 1788 et seq. (hereinafter
                               6       “RFDCPA”).
                               7 9.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the acts and
                               8       transactions occurred here, Plaintiff resides here, and Defendant transacts
                               9       business here.
                              10                                 FDCPA AND RFDCPA
                              11 10. In enacting the FDCPA, Congress found that:
THE CARDOZA LAW CORPORATION




                                    a.    There is abundant evidence of the use of abusive, deceptive, and unfair debt
    SAN FRANCISCO, CA 94104




                              12
     548 MARKET ST. #80594




                              13            collection practices by many debt collectors.         Abusive debt collection
                              14            practices contribute to the number of personal bankruptcies, to marital
                              15            instability, to the loss of jobs, and to invasions of individual privacy.
                              16      b.    Existing laws and procedures for redressing these injuries are inadequate to
                              17            protect consumers.
                              18      c.    Means other than misrepresentation or other abusive debt collection
                              19            practices are available for the effective collection of debts.
                              20      d.    Abusive debt collection practices are carried on to a substantial extent in
                              21            interstate commerce and through means and instrumentalities of such
                              22            commerce. Even where abusive debt collection practices are purely intrastate
                              23            in character, they nevertheless directly affect interstate commerce.
                              24      e.    It is the purpose of this title to eliminate abusive debt collection practice by

                              25            debt collectors, to ensure that those debt collectors who refrain from using

                              26            abusive debt collection practices are not competitively disadvantaged, and to

                              27            promote consistent State action to protect Consumers against debt collection

                              28            abuses. 15 U.S.C. § 1692.
                                   COMPLAINT FOR DAMAGES                                                      PAGE 3 OF 8
                                              Case 5:21-cv-03277 Document 1 Filed 05/03/21 Page 4 of 8




                               1 11. Similarly, when enacting the RFDCPA, the California Legislature found that:
                               2            The banking and credit system and grantors of credit to consumers are
                               3            dependent upon the collection of just and owing debts. Unfair or
                               4            deceptive collection practices undermine the public confidence which
                               5            is essential to the continued functioning of the banking and credit
                               6            system and sound extensions of credit to consumers. Cal. Civil Code
                               7            § 1788.1(a)(1).
                               8 12. The FDCPA and the RFDCPA are both strict liability statutes. That is, a
                               9       plaintiff need not prove intent or knowledge on the part of the debt collector to
                              10       establish liability. See Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055,
                              11       1060-61 (9th Cir. 2011); Donohue v. Quick Collect, 592 F.3d 1027, 1030 (“[t]he
THE CARDOZA LAW CORPORATION




                                       FDCPA is a strict liability statute that makes debt collectors liable for violations
    SAN FRANCISCO, CA 94104




                              12
     548 MARKET ST. #80594




                              13       that are not knowing or intentional”).
                              14 13. To further protect consumers, claims under the FDCPA and RFDCPA are to be
                              15     judged according to the “least sophisticated debtor” or “least sophisticated
                              16       consumer” standard. Gonzales at 1061. This standard is lower than the
                              17       “reasonable debtor” standard and is specifically designed to protect consumers
                              18       of below average and sophistication or intelligence. Id. In addition, a plaintiff
                              19       need not even have actually been misled or deceived by the debt collector’s
                              20       communication. Rather, liability depends on whether the hypothetical least
                              21       sophisticated debtor – someone who is uninformed and naïve – would have
                              22       likely been misled. Id.; see also Tourgeman v. Collins Financial Servs., 755
                              23       F.3d 1109, 1119 (9th Cir. 2014).
                              24                              INTRADISTRICT ASSIGNMENT

                              25 14. Intradistrict assignment to the SAN JOSE DIVISION is proper because this case’s
                              26     category is not excepted by Civil L.R. 3-2(c) and a substantial part of the events

                              27       or omissions which give rise to the claim occurred in the county of MONTEREY.

                              28 ///
                                   COMPLAINT FOR DAMAGES                                                     PAGE 4 OF 8
                                              Case 5:21-cv-03277 Document 1 Filed 05/03/21 Page 5 of 8




                               1                                          PARTIES
                               2 15. Plaintiff is a natural person who resides in the County of Monterey, State of
                               3       California. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a
                               4       (3) and “Debtor” as that term is defined by California Civil Code § 1788.2(h).
                               5 16. Defendant AFNI, Inc. (hereinafter “Defendant AFNI”) is an Illinois corporation
                               6       operating from an address of 404 Brock Dr., Bloomington, IL 61701, and is a
                               7       “Debt Collector” as that term is defined by 15 U.S.C. § 1692a (6) and Cal. Civ.
                               8       Code § 1788.2(c) because it regularly uses the mails and/or the telephone to
                               9       collect, or attempt to collect, directly or indirectly, defaulted consumer debts that
                              10       it did not originate. It operates a nationwide debt collection business and attempts
                              11       to collect debts from consumers in virtually every state, including consumers in
THE CARDOZA LAW CORPORATION




                                       the State of California. Its principal, if not sole, business purpose is the collection
    SAN FRANCISCO, CA 94104




                              12
     548 MARKET ST. #80594




                              13       of defaulted consumer debts originated by others, and, in fact was acting as a debt
                              14       collector as to the delinquent consumer debt it attempted to collect from Plaintiff.
                              15       Defendant AFNI is a bad debt buyer that buys large portfolios of defaulted
                              16       consumer debts for pennies on the dollar, which it then collects upon through
                              17       other collection agencies.
                              18 17. This case involves money due or owing or alleged to be due or owing from a
                              19     natural person by reason of a consumer credit transaction. As such, this action
                              20       arises out of a “consumer debt” and “consumer credit” as those terms are
                              21       defined by Cal. Civ. Code § 1788.2(f).
                              22                                 FACTUAL ALLEGATIONS
                              23 18. Plaintiff is an individual residing in the County of Monterey in the State of
                              24     California.

                              25 19. Plaintiff is informed and believes, and thereon alleges, that at all times relevant,
                              26     Defendant conducted and continues to conduct business in the State of

                              27       California.

                              28 ///
                                   COMPLAINT FOR DAMAGES                                                       PAGE 5 OF 8
                                             Case 5:21-cv-03277 Document 1 Filed 05/03/21 Page 6 of 8




                               1 20. Defendant’s business consists solely of the acquisition and collection of
                               2       delinquent consumer debts.
                               3 21. In December 2020, Plaintiff received communication from Defendant dated
                               4       December 12, 2020, demanding payment in the amount of $655.52 for a Sprint
                               5       account.
                               6 22. Plaintiff sent a letter via USPS Certified Mail dated December 24, 2020 to
                               7       Defendant, stating that Plaintiff refused to pay the debt and to cease all
                               8       communications from Defendant.
                               9 23. On January 8, 2021 Plaintiff received confirmation from USPS that his letter had
                              10       been delivered to Defendant.
                              11 24. In February 2021 Plaintiff received a letter from Defendant dated February 1,
THE CARDOZA LAW CORPORATION




                                     2021, again demanding payment in the amount of $655.52 for the Sprint account.
    SAN FRANCISCO, CA 94104




                              12
     548 MARKET ST. #80594




                              13 25. In February 2021 Plaintiff received a letter from Defendant dated February 12,
                              14     2021, again demanding payment in the amount of $655.52 for the Sprint account.
                              15                                    ACTUAL DAMAGES
                              16 26. Plaintiff has suffered actual damages as a result of these illegal collection and
                              17     intimidation tactics by this Defendant in the form of, pecuniary loss, invasion of
                              18       privacy, personal embarrassment, loss of personal reputation, loss of productive
                              19       time, nausea, and feelings of fear, anxiety, hopelessness, anger, persecution,
                              20       emotional distress, frustration, upset, humiliation, and embarrassment, amongst
                              21       other negative emotions.
                              22                     CAUSES OF ACTION CLAIMED BY PLAINTIFF
                              23                                        COUNT I

                              24                        VIOLATION OF § 1692C OF THE FDCPA

                              25 27. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                              26     as though fully stated herein.

                              27 28. Defendant violated §1692c of the FDCPA when it, communicated with Plaintiff
                              28     with respect to the Sprint debt at issue in this case after Plaintiff notified
                                   COMPLAINT FOR DAMAGES                                                 PAGE 6 OF 8
                                              Case 5:21-cv-03277 Document 1 Filed 05/03/21 Page 7 of 8




                               1       Defendant in writing, via USPS Certified Mail, that he refused to pay the Sprint
                               2       debt, and that he wished Defendant would stop communicating with him.
                               3            a. The violative communications by Defendant were not to advise Plaintiff
                               4               that further collection efforts were being terminated, were not to notify
                               5               Plaintiff that Defendants may invoke specified remedies which are
                               6               ordinarily invoked by Defendants and were not to notify Plaintiff that
                               7               Defendants intended to invoke a specific remedy.
                               8                                         COUNT III
                               9                      VIOLATION OF § 1788.17 OF THE RFDCPA
                              10 29. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                              11       as though fully stated herein.
THE CARDOZA LAW CORPORATION




                              12 30. A defendant violates § 1788.17 of the RFDCPA when it fails to comply with
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              13     the provisions of 15 U.S.C. § 1692b to 1692j, inclusive.
                              14       Defendants violated § 1788.17 of the RFDCPA when they willfully engaged in
                              15       conduct, the natural consequence of which the violation of 15 U.S.C. § 1692c.
                              16                                  PRAYER FOR RELIEF
                              17 WHEREFORE, Plaintiff prays that judgment be entered against Defendant for:
                              18      a) Award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) (FDCPA)
                              19               and pursuant to Cal. Civ. Code § 1788.30 (RFDCPA), against Defendant
                              20               and for Plaintiff, and,
                              21            b) Award of statutory damages in the amount of $1000.00 pursuant to 15
                              22               U.S.C. § 1692k(a)(1) (FDCPA) against Defendant and for Plaintiff, and,
                              23            c) Award of statutory damages in the amount of $1000.00 pursuant to Cal.

                              24               Civ. Code § 1788.30 (RFDCPA) against Defendant and for Plaintiff, and,

                              25            d) Award of costs of litigation and reasonable attorney’s fees pursuant to 15

                              26               U.S.C. § 1692k(a)(1) (FDCPA) and pursuant to Cal. Civ. Code § 1788.30

                              27               (RFDCPA), against Defendant and for Plaintiff, and,

                              28 ///
                                   COMPLAINT FOR DAMAGES                                                   PAGE 7 OF 8
                                              Case 5:21-cv-03277 Document 1 Filed 05/03/21 Page 8 of 8




                               1            e) Award to Plaintiff of such other and further relief as may be just and
                               2               proper.
                               3                           CERTIFICATION OF INTERESTED PARTIES
                               4         Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other
                               5 than the named parties, there is no such interest to report.
                               6                                                         BY: /S/ LAUREN B. VEGGIAN
                               7                                                         LAUREN B. VEGGIAN, ESQ.
                               8
                               9                             TRIAL BY JURY IS DEMANDED.
                              10 31. Pursuant to the seventh amendment to the Constitution of the United States of
                              11       America, Plaintiff is entitled to, and demands, a trial by jury.
THE CARDOZA LAW CORPORATION

    SAN FRANCISCO, CA 94104




                              12
     548 MARKET ST. #80594




                                                                           THE CARDOZA LAW CORPORATION
                              13
                                   DATED: May 03, 2021                     BY: /S/ LAUREN B. VEGGIAN
                              14                                           LAUREN B. VEGGIAN, ESQ.
                              15                                           MICHAEL F. CARDOZA, ESQ.
                                                                           ATTORNEYS FOR PLAINTIFF,
                              16
                                                                           SILVERIO ALMANZA
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                   COMPLAINT FOR DAMAGES                                                      PAGE 8 OF 8
